Citation Nr: 0106771	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  96-12 855	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from September 1933 to 
December 1935, and from August 1943 to October 1945; he was a 
prisoner of war of the German government from September 1944 
to May 1945.  He died in March 1994 and is survived by his 
wife, the appellant.

This case originated at the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision, which 
denied service connection for the cause of the veteran's 
death, of the Department of Veterans Affairs (VA) Regional 
Office in Winston-Salem, North Carolina.  Thereafter, the 
veteran's files were transferred to the VA Regional Office 
(RO) in Buffalo, New York.  A hearing was held before a 
hearing officer at the RO in September 1995.

In January 1998, the Board denied service connection for the 
cause of the veteran's death.  The appellant appealed such 
denial to the United States Court of Appeals for Veterans' 
Claims (Court).  In a Memorandum Decision dated in June 2000 
(for which the Court's related Order was entered the 
following month), the Court affirmed the Board's January 1998 
denial of service connection for the cause of the veteran's 
death.  However, the Court additionally indicated that the 
appellant's August 1994 Notice of Disagreement, relative to 
the above-cited June 1994 rating denial, contained narrative 
which was sufficient to place a claim for DIC pursuant to the 
provisions of 38 U.S.C.A. § 1151 "into appellate status".  
The Court further observed that, at a hearing held before a 
hearing officer at the RO in September 1995, the appellant 
had made allegations pertinent to the 38 U.S.C.A. § 1151 
claim.  In view of the foregoing, the Court concluded that it 
had jurisdiction over the claim for DIC pursuant to 
38 U.S.C.A. § 1151 and remanded the same "for adjudication of 
that claim in the first instance by the Board or the RO."  

Thereafter, the appeal was returned to the Board.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is, in addition to the reasons set forth below, required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, as well as those 
detailed below, a remand is required.  

The claim which is reflected in the issue stated on the title 
page was received by VA prior to October 1, 1997.  While the 
provisions of 38 U.S.C.A. § 1151 were thereafter 
substantially revised, effective October 1, 1997, the revised 
provisions are applicable only to claims received on or after 
October 1, 1997.  See 63 Fed. Reg. 45,004-007 (August 24, 
1998).  Because the appellant's claim was received prior to 
October 1, 1997, the provisions of 38 U.S.C.A. § 1151, as in 
effect prior to October 1, 1997, are applicable to such 
claim.  In accordance with the then applicable legislation, 
in general (though subject to other aspects of the applicable 
legislation), where either additional "disability or death" 
resulted from VA treatment, compensation will be payable for 
such additional disability.  38 U.S.C.A. § 1151.  In 
addition, to whatever extent an allegation of negligence or 
fault on the part of VA may inhere in a claimant's 
contentions, as set forth in detail below, the Board would 
point out that the provisions of 38 U.S.C.A. § 1151, as in 
effect prior to October 1, 1997, have been interpreted as 
containing no negligence or fault requirement.  See generally 
Brown v. Gardner, 513 U.S. 115; 115 S. Ct. 552 (1994).

The appellant asserts that several surgeries performed on the 
veteran by VA in 1991 essentially amounted, whether singly or 
collectively, to a "[m]isadventure".  She adds that the 
related "traumas" occasioned the veteran by three 
"unnecessary" surgeries performed that year resulted from 
"negligence".  She further indicates that the veteran 
suffered a "near death at that time" and that his ultimate 
demise, in 1994, was "hasten[ed]" due to VA's foregoing 
misfeasance.

In view of the foregoing, and in compliance with the 
pertinent discussion advanced by the Court in its above-
addressed June 2000 Memorandum Decision, the appeal is 
remanded for the following:

1.  The RO should obtain and associate 
with the claims folders the complete, 
original VA treatment record of the 
veteran, covering the period beginning 
December 1, 1990, and continuing until 
his death in March 1994.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
adjudicate the claim for DIC pursuant to 
the provisions of 38 U.S.C.A. § 1151. 

4.  If the benefit sought on appeal is 
denied, the appellant and her 
representative should be provided with a 
statement of the case (SOC).  The SOC must 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SOC should 
contain reference to documentation that 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is complete.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


